        Case 9:20-cv-00169-DLC Document 4 Filed 11/20/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 MICHAEL SMITH,
                                                  CV 20–169–DLC
                      Plaintiff,

        vs.                                        ORDER

 WRIGHT MEDICAL GROUP, INC.,
 WRIGHT MEDICAL
 TECHNOLOGY, INC. and DOES 1-
 10,

                      Defendants.

      United States Magistrate Judge Kathleen L. DeSoto having recused herself,

      IT IS ORDERED that the above-captioned cause is REASSIGNED to

United States District Court Judge Dana L. Christensen for all further proceedings.

      DATED this 20th of November, 2020.
